Title: To James Madison from William F. Gray, 21 October 1823
From: Gray, William F.
To: Madison, James


        
          
            Dear Sir,
            Fredericksburg Octo. 21. 1823.
          
          Not having any remittances to make to Boston on my own acct. I have procured a draft on the Mechanics’ Bank of New York for the sum you wish to remit. And presuming it would be more agreable to you for the remittance to go directly from yourself I herewith enclose it to you. This is the best mode we in this place have of remitting money to Boston. The draft will answer the purposes of your correspondent as well as cash. You will observe it is made payable to your order, and will therefore require your endorsement to make it negotiable.
          It gives me pleasure to be able to meet your wishes in this little matter, and hope that should you have any further occasion for my services you will command them freely.
          Enclosed is a statement of my little acct. against you—amt. $22. which can be sent me at your convenience with the Amt. of the draft. Very respectfully Your obt. Svt.
          
            W. F. Gray
          
        
        
          [Enclosure]
          James Madison, Esqr.
          
          
            
              
              
              
              To William F. Gray
              Dr.
            
            
              1822
              
              
              
              
            
            
              Sepr.
               9. 
              To 
              1 Ream of Cap Paper ⅌ memo. of Mr. Todd  4.”
              
            
            
              
              ” 
               ” 
              1     ” Letter Ditto    ” ”   4.50
              
            
            
              
              ”
               ”
              1 Bunch of Quills      ” ”    1.”
              $9.50
            
            
               ”   
              17
               ”
              No. 53. Quarterly Review ⅌ mail
              1.25
            
            
              1823
              
              
              
              
            
            
              Jany.   
              6.
               ”
              ”   73. Edinburgh Ditto     ”
              1.25
            
            
               ”  
              25.
               ”
              ”   54. Quarterly Ditto      ”
              1.25
            
            
              Mar. 
              20.
               ”
              ”   North Amn. Review for January 1822
              1.25
            
            
              April   
              3
               ”
              ”   54 Quarterly Ditto
              1.25
            
            
               ”
              19
               ”
              ”   74 Edinburgh Ditto
              1.25
            
            
              May  
              12.
               ”
              ”   14 North Amn. Ditto
              1.25
            
            
               ”
              15.
               ”
              ”     Ditto Ditto for January 1823
              1.25
            
            
               ”  
              28.
               ”
              ”     Ditto Ditto for April     ”
              1.25
            
            
              
              
              
              
              $20.75
            
            
            
              
              
              
              Cr.
            
            
            
            
               ” 
              
              
              By No. 54. Quarterly Review: Returned
              1.25
            
            
              
              
              
              
              $19.50
            
            
              1823
              
              
              
              
            
            
              July  
              14
              To
              No. 75 Edin: Review
              1.25
            
            
               ”   
              28.
               ”
              North Am. Review for July 1823
              1.25
            
            
              
              
              
              
              $22.00
            
          
        
      